Security Agreement

(All Assets)

This Security Agreement (the “Security Agreement”) is made between inContact,
Inc. (“Borrower”), a Delaware corporation, and Zions First National Bank
(“Lender”), pursuant to a Loan Agreement dated July 16, 2009, between Borrower
and Lender (the “Loan Agreement”).

For good and valuable consideration, receipt of which is hereby acknowledged,
Borrower and Lender hereby agree as follows:

1.        Definitions. Except as otherwise provided herein, terms defined in the
Loan Agreement shall have the same meanings when used herein. Terms defined in
the singular shall have the same meaning when used in the plural and vice versa.
Terms defined in the Uniform Commercial Code which are used herein shall have
the meanings set forth in the Uniform Commercial Code, except as expressly
defined otherwise. As used herein, the term:

“Collateral” means the collateral described in Section 2, Grant of Security
Interest, below.

“Default Rate” means the default interest rate provided in the Promissory Note.

“Liquidation Costs” means the reasonable costs and out of pocket expenses
incurred by Lender in obtaining possession of any Collateral, in storage and
preparation for sale, lease or other disposition of any Collateral, in the sale,
lease, or other disposition of any or all of the Collateral, and/or otherwise
incurred in foreclosing on any of the Collateral, including, without limitation,
(a) reasonable attorneys fees and legal expenses, (b) transportation and storage
costs, (c) advertising costs, (d) sale commissions, (e) sales tax and license
fees, (f) costs for improving or repairing any of the Collateral, and (g) costs
for preservation and protection of any of the Collateral.

“Permitted Encumbrances” means the following: (a) liens for taxes and
assessments not yet due and payable or, if due and payable, those being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained; (b) security interests and liens created by the Loan
Documents; (c) liens arising in the ordinary course of business (such as liens
of carriers, warehousemen, mechanics, materialmen, and landlords) and other
similar liens imposed by law for sums not yet due and payable or, if due and
payable, those being contested in good faith by appropriate proceedings and for
which appropriate reserves are maintained in accordance with Accounting
Standards; (d) any liens existing on the date of this Security Agreement and set
forth on Schedule A attached hereto; (e) liens (i) upon or in any equipment
acquired or held by Borrower to secure the purchase price of such equipment or
indebtedness (including capital leases) incurred solely for the purpose of
financing the acquisition of such equipment or (ii) existing on such equipment
at the time of its acquisition, provided that the lien is confined solely to the
equipment so acquired, improvements thereon and the Proceeds of such equipment;
(f) leases or subleases and licenses or sublicenses granted to others in the
ordinary course of Borrower’s business; (g) any right, title or interest of a
licensor under a license; (h) liens arising from judgments, decrees or
attachments that have been stayed or bonded within fifteen (15) days after
notice thereof; (i) liens in favor of customs and revenue authorities arising as
a



--------------------------------------------------------------------------------



matter of law to secure payment of customs duties in connection with the
importation of goods; (j) liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution; (k) liens in favor of a depository bank or a
securities intermediary pursuant to such depository bank’s or securities
intermediary’s customary customer account agreement; provided that any such
liens shall at no time secure any indebtedness or obligations other than
customary fees and charges payable to such depository bank or securities
intermediary; (l) liens incurred or deposits made to secure the performance of
tenders, bids, leases, statutory or regulatory obligations, surety and appeal
bonds, government contracts, performance and return-of-money bonds, and other
obligations of like nature, in each case, in the ordinary course of business;
(m) liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security; (n) liens incurred in connection with the extension, renewal or
refinancing of indebtedness secured by liens permitted under the preceding
clauses, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase; (o)
other security interests and liens authorized in writing by Lender; and (p)
liens under the Equipment Line; provided that the aggregate of the outstanding
principal balance owing on any debt and the total outstanding lease payments
allowed in clauses (e) and (n), above, shall not exceed five hundred thousand
dollars ($500,000.00) without the prior consent of Lender.

“Uniform Commercial Code” means the Uniform Commercial Code as adopted now or in
the future in the State of Utah.

2.         Grant of Security Interest. Borrower hereby grants to Lender a
security interest in the following personal property of Borrower, wherever
located, now owned or existing or hereafter acquired or created (the
“Collateral”):

a.         All inventory, all proceeds and products thereof and all additions
and accessions to, replacements of, insurance or condemnation proceeds of, and
documents covering any of the foregoing, all leases of any of the foregoing, and
all rents, revenues, issues, profits and proceeds arising from the sale, lease,
license, encumbrance, collection, or any other temporary or permanent
disposition of any of the foregoing or any interest therein (collectively, the
“Inventory”).

b.         All accounts and all proceeds thereof (collectively, the “Accounts”).

c.         All equipment and goods, all motor vehicles, all proceeds and
products of the foregoing and all additions and accessions to, replacements of,
insurance or condemnation proceeds of, and documents covering any of the
foregoing, all leases of any of the foregoing, and all rents, revenues, issues,
profits and proceeds arising from the sale, lease, license, encumbrance,
collection, or any other temporary or permanent disposition of any of the
foregoing or any interest therein (collectively, the “Equipment”).

d.         All general intangibles and all documentation and supporting
information related thereto, all rents, profits and issues thereof, and all
proceeds thereof.

2

--------------------------------------------------------------------------------



e.         All of the following (collectively, the “Financial Obligations
Collateral”):

i.        Any and all promissory notes and instruments payable to or owing to
Borrower or held by Borrower;

ii.        Any and all leases under which Borrower is the lessor;

iii.        Any and all chattel paper in favor of, owing to, or held by
Borrower, including, without limitation, any and all conditional sale contracts
or other sales agreements, whether Borrower is the original party or the
assignee;

iv.        Any and all security agreements, collateral and titles to motor
vehicles which secure any of the foregoing obligations; and

v.        All amendments, modifications, renewals, extensions, replacements,
additions, and accessions to the foregoing and all proceeds thereof.

f.         All deposit accounts, including without limitation, all interest,
dividends or distributions accrued or to accrue thereon, whether or not due, and
all proceeds thereof.

g.         All investment property, all interest, dividends or distributions
accrued or to accrue thereon, whether or not due, and all proceeds thereof.

h.         All documents, all amendments, modifications, renewals, extensions,
replacements, additions, and accessions thereto, and all proceeds thereof.

i.         All letter-of-credit rights, all amendments, modifications, renewals,
extensions, replacements, additions, and accessions thereto, and all proceeds
thereof.

j.         All supporting obligations, all amendments, modifications, renewals,
extensions, replacements, additions, and accessions thereto, and all proceeds
thereof.

k.         All of the following (collectively, “Intellectual Property”):

i.        All right, title and interest of Borrower in and to patent
applications and patents, including, without limitation, all proceeds thereof
(such as, by way of example, license royalties and proceeds of infringement
suits), the right to sue for past, present and future infringements, all rights
corresponding thereto throughout the world, and all reissues, divisions,
continuations, renewals, extensions, and continuations-in-part thereof
(collectively, the “Patents”);

ii.        All right, title and interest of Borrower in and to trademark
applications and trademarks, including, without limitation, all renewals
thereof, all proceeds thereof (such as, by way of example, license royalties and
proceeds of infringement suits), the right to sue for past, present and future
infringements, and all rights corresponding thereto throughout the world
(collectively, the “Trademarks”), and the good will of the business to which
each of the Trademarks relates;

3

--------------------------------------------------------------------------------



iii.        All copyrights of Borrower and all rights and interests of every
kind of Borrower in copyrights and works protectable by copyright, and all
renewals and extensions thereof, and in and to the copyrights and rights and
interests of every kind or nature in and to all works based upon, incorporated
in, derived from, incorporating or relating to any of the foregoing or from
which any of the foregoing is derived, and all proceeds thereof (such as, by way
of example, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringements, and all rights corresponding
thereto throughout the world (collectively, the “Copyrights”);

iv.        All of Borrower’s trade secrets and other proprietary information,
and all proceeds thereof (collectively, the “Trade Secrets”);

v.        All right, title, and interest of Borrower in, to and under license
agreements and contracts concerning Patents, Trademarks, Copyrights, and Trade
Secrets, all amendments, modifications, and replacements thereof, all royalties
and other amounts owing thereunder, and all proceeds thereof (collectively, the
“Licenses”); and

vi.      All internet domain names and addresses of Borrower and all proceeds
thereof.

Borrower and Lender acknowledge their mutual intent that all security interests
contemplated herein are given as a contemporaneous exchange for new value to
Borrower, regardless of when advances to Borrower are actually made or when the
Collateral is created or acquired.

3.         Debts Secured. The security interest granted by this Security
Agreement shall secure all of Borrower’s present and future debts, obligations,
and liabilities of whatever nature to Lender, including, without limitation, (a)
the Promissory Note of Borrower in favor of Lender dated July 16, 2009, in the
original principal amount of eight million five hundred thousand dollars
($8,500,000.00), and all renewals, extensions, modifications and replacements
thereof (including any which increase the original principal amount), (b) all
obligations of Borrower arising from or relating to the Loan Documents,
including, without limitation, this Security Agreement, (c) advances of the same
kind and quality or relating to this transaction, (d) transactions in which the
documents evidencing the indebtedness refer to this grant of security interest
as providing security therefor, (e) all overdrafts on any account of Borrower
maintained with Lender, now existing or hereafter arising, and (f) the Equipment
Line.

Borrower and Lender expressly acknowledge their mutual intent that the security
interest created by this Security Agreement secure any and all present and
future debts, obligations, and liabilities of Borrower to Lender without any
limitation whatsoever.

4.         Location of Borrower and Collateral. Borrower represents and warrants
that as of the Effective Date:

a.         Borrower is a corporation organized under the laws of the State of
Delaware.

b.         The complete and exact name of Borrower is inContact, Inc.

4

--------------------------------------------------------------------------------



c.         The organizational identification number, if any, assigned to
Borrower by Borrower’s state of organization is 3016691.

d.         During the five (5) years preceding the date of this Security
Agreement:

i.        Borrower has not been known by nor used any legal, fictitious or trade
name, except UCN, Inc. and Buyers United, Inc.;

ii.        Borrower has not changed its name in any respect, except from UCN,
Inc. and Buyers United, Inc.;

iii.      Borrower has not been the surviving entity of a merger or
consolidation;

iv.        Borrower has not acquired all or substantially all of the assets of
any person or entity, except as disclosed on Schedule B;

e.         Borrower’s chief executive office is located at 7730 South Union Park
Avenue, Suite 500, Salt Lake City, Utah 84047.

f.         Borrower’s place of business is located at 7730 South Union Park
Avenue, Suite 500, Salt Lake City, Utah 84047.

g.         The Inventory of Borrower is kept at the following locations and no
others: 7730 South Union Park Avenue, Suite 500, Salt Lake City, Utah 84047.

The Equipment is located in the States of Utah, California, and Texas, other
than temporary (not to exceed three months) uses outside such states in the
ordinary course of Borrower’s business, will not be removed from such states
without the prior written consent of Lender.

Borrower agrees that it will not change its state of organization, name, or any
of the above locations or create any new locations for such matters without
giving Lender at least thirty (30) days prior written notice thereof.

5.         Representations and Warranties Concerning Collateral. Borrower
represents and warrants that:

a.         Borrower is the sole owner of the Collateral.

b.         The Collateral is not subject to any security interest, lien, prior
assignment, or other encumbrance of any nature whatsoever except Permitted
Encumbrances.

c.         The Accounts and Financial Obligations Collateral, if any, are each a
bona fide obligation of the obligor identified therein for the amount identified
in the records of Borrower, except for normal and customary disputes which arise
in the ordinary course of business and which do not affect a material portion of
the Accounts and Financial Obligations Collateral.

5

--------------------------------------------------------------------------------



d.         There are no defenses or setoffs to payment of the Accounts and
Financial Obligations Collateral, if any, which can be asserted by way of
defense or counterclaim against Borrower or Lender, except for normal and
customary disputes which arise in the ordinary course of business and which do
not affect a material portion of the Accounts and Financial Obligations
Collateral.

e.         There is presently no default or delinquency in any payment of the
Accounts and Financial Obligations Collateral, if any, except for any default or
delinquency which has been reserved against by Borrower in accordance with
generally accepted accounting principles and the Accounts and Financial
Obligations Collateral will be timely paid in full by the obligors, except for
normal and customary disputes which arise in the ordinary course of business and
which do not affect a material portion of the Accounts and Financial Obligations
Collateral.

f.         Borrower has no knowledge of any fact or circumstance which would
materially impair the ability of any obligor on the Accounts and Financial
Obligations Collateral, if any, to timely perform its obligations thereunder,
except those which arise in the ordinary course of business and which do not
affect a material portion of the Accounts and Financial Obligations Collateral.

g.         Any services performed or goods sold giving rise to the Accounts and
Financial Obligations Collateral, if any, have been rendered or sold in
compliance with applicable laws, ordinances, rules, and regulations and in the
ordinary course of Borrower’s business.

h.         There have been no extensions, modifications, or other agreements
relating to payment of the Accounts and Financial Obligations Collateral, if
any, except those granted in the ordinary course of business and which do not
affect a material portion of the Accounts and Financial Obligations Collateral.

6.         Covenants Concerning Collateral. Borrower covenants that:

a.         Borrower will keep the Collateral free and clear of any and all
security interests, liens, assignments or other encumbrances, except Permitted
Encumbrances.

b.         Borrower hereby authorizes Lender to file UCC Financing Statements
concerning the Collateral. Borrower will execute and deliver any documents
(properly endorsed, if necessary) reasonably requested by Lender for perfection
or enforcement of any security interest or lien, give good faith, diligent
cooperation to Lender, and perform such other acts reasonably requested by
Lender for perfection and enforcement of any security interest or lien,
including, without limitation, obtaining control for purposes of perfection with
respect to Collateral consisting of deposit accounts, investment property,
letter-of-credit rights, and electronic chattel paper. Lender is authorized to
file, record, or otherwise utilize such documents as it deems necessary to
perfect and/or enforce any security interest or lien granted hereunder.

c.         Borrower shall keep the Equipment in good repair, ordinary wear and
tear and obsolescence excepted, and be responsible for any loss or damage to the
Equipment. Borrower shall pay when due all taxes, license fees and other charges
on the Equipment.

6

--------------------------------------------------------------------------------



Borrower shall not sell, misuse, conceal, or in any way dispose of the Equipment
(except for sales or transfers of worn-out, obsolete or surplus Equipment (each
as determined by the Borrower in its reasonable judgment)) or permit it to be
used unlawfully or for hire or contrary to the provisions of any insurance
coverage. Risk of loss of the Equipment shall be on Borrower at all times unless
Lender takes possession of the Equipment. Loss of or damage to the Equipment or
any part thereof shall not release Borrower from any of the obligations secured
by the Equipment. Lender or its representatives may, at any time and from time
to time, enter any premises where the Equipment is located and inspect, audit
and check the Equipment.

d.         Borrower agrees to insure the Equipment, at Borrower’s expense,
against loss, damage, theft, and such other risks as Lender may request to the
full insurable value thereof with insurance companies and policies satisfactory
to Lender. Proceeds from such insurance shall be payable to Lender as its
interest may appear, shall name Lender as an additional insured and as a loss
payee, and such policies shall provide for a minimum ten days written
cancellation notice to Lender. Upon request, policies or certificates attesting
to such coverage shall be delivered to Lender. Insurance proceeds may be applied
by Lender toward payment of any obligation secured by this Security Agreement,
whether or not due, in such order of application as Lender may elect.

e.         Borrower agrees to insure the Inventory, at Borrower’s expense,
against loss, damage, theft, and such other risks as Lender may request to the
full insurable value thereof with insurance companies and policies satisfactory
to Lender. Proceeds from such insurance shall be payable to Lender as its
interest may appear, shall name Lender as an additional insured and as a loss
payee, and such policies shall provide for a minimum ten days written
cancellation notice to Lender. Upon request, policies or certificates attesting
to such coverage shall be delivered to Lender. Insurance proceeds may be applied
by Lender toward payment of any obligation secured by this Security Agreement,
whether or not due, in such order of application as Lender may elect.

f.         Borrower shall submit to Lender reports as to the Collateral, at such
times and in such form as Lender may reasonably request. Borrower will at all
times keep accurate and complete records of the Collateral. Lender or its
representatives may, at any time and from time to time, enter any premises where
the Collateral and/or the records pertaining to the Collateral are located and
inspect, inventory, audit, check, copy, and otherwise review the Collateral and
the records concerning the Collateral.

g.         So long as no Event of Default exists, Borrower shall have the right
to sell or otherwise dispose of the Inventory in the ordinary course of
business. No other disposition of the Inventory may be made without the prior
written consent of Lender.

h.         At any time an Event of Default exists, all proceeds from the sale or
other disposition of the Inventory, and all collections and other proceeds from
the Accounts and Financial Obligations Collateral, if any, shall be deposited
into an account designated by Lender (the “Cash Collateral Account”), which
account shall be under the sole and exclusive control of Lender. Such proceeds
and collections shall not be commingled with any other funds and shall be
promptly and directly deposited into such account in the form in which received
by Borrower. Such proceeds and collections shall not be deposited in any other
account and said Cash

7

--------------------------------------------------------------------------------



Collateral Account shall contain no funds other than such proceeds and
collections. All or any portion of the funds on deposit in said Cash Collateral
Account may, in the sole discretion of Lender, be applied from time to time as
Lender elects to payment of obligations secured by this Security Agreement or
Lender may elect to turn over to Borrower, from time to time, all or any portion
of such funds.

i.         Borrower agrees to use diligent and good faith efforts to collect the
Accounts and Financial Obligations Collateral, if any. At any time an Event of
Default exists, Borrower is authorized to collect the Accounts and Financial
Obligations Collateral in a commercially reasonable manner. Lender, in its
discretion, may terminate such authority at any time whereupon Lender is
authorized by Borrower, without further act, to notify any and all account
debtors and obligors to make payment thereon directly to Lender, and to take
possession of all proceeds from the Accounts and Financial Obligations
Collateral, and to take any action which Borrower might or could take to collect
the Accounts and Financial Obligations Collateral, including the right to make
any compromise, discharge, or extension. At any time an Event of Default exists,
upon request of Lender, Borrower agrees to execute and deliver to Lender a
notice to the account debtors and obligors instructing said account debtors and
obligors to pay Lender. At any time an Event of Default exists, Borrower further
agrees to execute and deliver to Lender all other notices and similar documents
requested by Lender to facilitate collection of the Accounts and Financial
Obligations Collateral.

j.         All costs of collection of the Accounts and Financial Obligations
Collateral, if any, including attorneys fees and legal expenses, shall be borne
solely by Borrower, whether such costs are incurred by or for Borrower or
Lender. In the event Lender elects to undertake direct collection of the
Accounts and Financial Obligations Collateral, Borrower agrees to deliver to
Lender, if so requested, all books, records, and documents in Borrower’s
possession or under its control as may relate to the Accounts and Financial
Obligations Collateral or as may be helpful to facilitate such collection.
Lender shall have no obligation to cause an attorneys demand letter to be sent,
to file any lawsuit, or to take any other legal action in collection of the
Accounts and Financial Obligations Collateral. It is agreed that collection of
the Accounts and Financial Obligations Collateral in a commercially reasonable
manner does not require that any such legal action be taken.

k.         Borrower does hereby make, constitute, and appoint Lender and its
designees as Borrower’s true and lawful attorney in fact, with full power of
substitution, such power to be exercised in the following manner (and in the
cases of clauses (1) though (4), only during the existence of an Event of
Default): (1) Lender may receive and open all mail addressed to Borrower and
remove therefrom any payments of the Accounts and Financial Obligations
Collateral, if any; (2) Lender may cause mail relating to the Accounts and
Financial Obligations Collateral to be delivered to a designated address of
Lender where Lender may open all such mail and remove therefrom any payments of
the Accounts and Financial Obligations Collateral; (3) Lender may endorse
Borrower’s name upon notes, checks, acceptances, drafts, money orders, or other
forms of payment of the Accounts and Financial Obligations Collateral; (4)
Lender may settle or adjust disputes or claims in respect to the Accounts and
Financial Obligations Collateral for amounts and upon such terms as Lender, in
its sole discretion and in good faith, deems to be advisable, in such case
crediting Borrower with only the proceeds received and collected by Lender after
deduction of Lender’s costs, including reasonable

8

--------------------------------------------------------------------------------



attorneys fees and legal expenses; and (5) Lender may do any and all other
things necessary or proper to carry out the intent of this Security Agreement
and to perfect and protect the liens and rights of Lender created under this
Security Agreement.

l.         Immediately upon request, Borrower shall endorse and deliver to
Lender all instruments and chattel paper, if any, which are Collateral. Upon
creation of any instruments or chattel paper in the future, immediately upon
creation Borrower shall endorse and deliver the instruments and chattel paper to
Lender.

m.       Borrower shall, immediately upon obtaining knowledge thereof, report to
Lender in writing any default on any item of Financial Obligations Collateral,
any material claim or dispute asserted by any obligor on any item of that
Collateral, and any other material matters that may affect the value,
enforceability or collectability of any of that Collateral.

n.         Borrower shall not, without Lender’s written consent, make any
material settlement, compromise or adjustment of any item of Financial
Obligations Collateral or grant any material discounts, extensions, allowances
or credits thereon, except in the ordinary course of Borrower’s business.

7.         Right to Perform for Borrower. Lender may, in its sole discretion and
without any duty to do so, elect to discharge taxes, tax liens, security
interests, or any other encumbrance upon the Collateral, perform any duty or
obligation of Borrower, pay filing, recording, insurance and other charges
payable by Borrower, or provide insurance as provided herein if Borrower fails
to do so. Any such payments advanced by Lender shall be repaid by Borrower upon
demand, together with interest thereon from the date of the advance until
repaid, both before and after judgment, at the Default Rate.

8.         Default. Time is of the essence of this Security Agreement. The
occurrence of any Event of Default shall constitute a default under this
Security Agreement.

No course of dealing or any delay or failure to assert any Event of Default
shall constitute a waiver of that Event of Default or of any prior or subsequent
Event of Default.

9.         Remedies. Upon the occurrence of an Event of Default, Lender shall
have the following rights and remedies, in addition to all other rights and
remedies existing at law, in equity, or by statute or provided in the Loan
Documents:

a.         Lender shall have all the rights and remedies available under the
Uniform Commercial Code;

b.         Lender shall have the right to enter upon any premises where the
Collateral or records relating thereto may be and take possession of the
Collateral and such records;

c.         Upon request of Lender, Borrower shall, at the expense of Borrower,
assemble the Collateral and records relating thereto at a place designated by
Lender and tender the Collateral and such records to Lender;

9

--------------------------------------------------------------------------------



d.         Without notice to Borrower, Lender may obtain the appointment of a
receiver of the business, property and assets of Borrower and Borrower hereby
consents to the appointment of Lender or such person as Lender may designate as
such receiver; and

e.         Lender may sell, lease or otherwise dispose of any or all of the
Collateral and, after deducting the Liquidation Costs, apply the remainder to
pay, or to hold as a reserve against, the obligations secured by this Security
Agreement.

Borrower shall be liable for all deficiencies owing on any obligations secured
by this Security Agreement after liquidation of the Collateral. Lender shall not
have any obligation to clean-up or otherwise prepare any Collateral for sale,
lease, or other disposition.

The rights and remedies herein conferred are cumulative and not exclusive of any
other rights and remedies and shall be in addition to every other right, power
and remedy herein specifically granted or hereafter existing at law, in equity,
or by statute which Lender might otherwise have, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Lender may deem expedient. No delay or omission in the exercise of any such
right, power or remedy or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver thereof or of any default
or to be an acquiescence therein.

Upon the occurrence of any Event of Default, Borrower agrees to pay all costs
and expenses, including reasonable attorneys fees and legal expenses, incurred
by or on behalf of Lender in enforcing, or exercising any remedies under, this
Security Agreement, and any other rights and remedies. Additionally, Borrower
agrees to pay all Liquidation Costs. Any and all such costs, expenses, and
Liquidation Costs shall be payable by Borrower upon demand, together with
interest thereon from the date of the advance until repaid, both before and
after judgment, at the Default Rate.

Regardless of the occurrence of any Event of Default, Borrower agrees to pay all
expenses, including reasonable attorneys fees and legal expenses, incurred by
Lender in any bankruptcy proceedings of any type involving Borrower, the
Collateral, or this Security Agreement, including, without limitation, expenses
incurred in modifying or lifting the automatic stay, determining adequate
protection, use of cash collateral, or relating to any plan of reorganization.

10.         Notices. All notices or demands by any party hereto shall be in
writing and shall be sent as provided in the Loan Agreement.

11.         Indemnification. Borrower shall indemnify Lender for any and all
claims and liabilities, and for damages which may be awarded or incurred by
Lender, and for all reasonable attorneys fees, legal expenses, and other
out-of-pocket expenses incurred in defending such claims, arising from or
related in any manner to the negotiation, execution, or performance by Lender of
this Security Agreement, but excluding any such claims based upon breach or
default by Lender or gross negligence or willful misconduct of Lender.

10

--------------------------------------------------------------------------------



Lender shall have the sole and complete control of the defense of any such
claims. Lender is hereby authorized to settle or otherwise compromise any such
claims as Lender in good faith determines shall be in its best interests.

12.         General. This Security Agreement is made for the sole and exclusive
benefit of Borrower and Lender and is not intended to benefit any third party.
No such third party may claim any right or benefit or seek to enforce any term
or provision of this Security Agreement.

In recognition of Lender’s right to have all its attorneys fees and expenses
incurred in connection with this Security Agreement secured by the Collateral,
notwithstanding payment in full of the obligations secured by the Collateral,
Lender shall not be required to release, reconvey, or terminate any security
interest in the Collateral unless and until Borrower and all Guarantors have
executed and delivered to Lender general releases in form and substance
satisfactory to Lender.

Lender and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to Borrower or any Guarantor for consequential
damages arising from or relating to any breach of contract, tort, or other wrong
in connection with or relating to this Security Agreement or the Collateral.

If the incurring of any debt by Borrower or the payment of any money or transfer
of property to Lender by or on behalf of Borrower or any Guarantor should for
any reason subsequently be determined to be “voidable” or “avoidable” in whole
or in part within the meaning of any state or federal law (collectively
“voidable transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Lender is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Lender’s
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower and Guarantor, and each of them, and
this Security Agreement, shall automatically be revived, reinstated and restored
and shall exist as though the voidable transfers had never been made.

This Security Agreement shall be governed by and construed in accordance with
the laws of the State of Utah.

Any provision of this Security Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction only, be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

All references in this Security Agreement to the singular shall be deemed to
include the plural if the context so requires and vice versa. References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.

All agreements, representations, warranties and covenants made by Borrower shall
survive the execution and delivery of this Security Agreement, the filing and
consummation of

11

--------------------------------------------------------------------------------



any bankruptcy proceedings, and shall continue in effect so long as any
obligation to Lender contemplated by this Security Agreement is outstanding and
unpaid, notwithstanding any termination of this Security Agreement. All
agreements, representations, warranties and covenants in this Security Agreement
shall bind the party making the same and its heirs and successors, and shall be
to the benefit of and be enforceable by each party for whom made and their
respective heirs, successors and assigns.

This Security Agreement, together with the Loan Documents, constitute the entire
agreement between Borrower and Lender as to the subject matter hereof and may
not be altered or amended except by written agreement signed by Borrower and
Lender. All other prior and contemporaneous agreements, arrangements, and
understandings between the parties hereto as to the subject matter hereof are,
except as otherwise expressly provided herein, rescinded.

Dated: July 16, 2009.

Lender: Borrower:   Zions First National Bank inContact, Inc.   By: /s/ Thomas
C. Etzel
Name: Thomas C. Etzel
Title: Senior Vice President By: /s/ Gregory S. Ayers
Name: Gregory S. Ayers
Title: Chief Financial Officer

12

--------------------------------------------------------------------------------